Citation Nr: 0928021	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to basic eligibility for VA nonservice-connected 
death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1917 to July 
1919.  He died July [redacted], 1941.  The appellant is his surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the RO.  As 
discussed herein below, this decision addresses only the 
claimant's basic eligibility for death pension benefits.  
Given the action taken herein, the level of benefit, if any, 
is subject to further income verification.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married on November 
[redacted], 1932 and remained so until the Veteran's death on July 
[redacted], 1941.

2.  She remarried in December 1947; the second marriage 
ending with the death of her spouse in April 1950.

3.  The Veteran served from September 1917 to July 1919 
during the First World War; he possessed the requisite 
service to allow for his surviving spouse to qualify for VA 
nonservice-connected death pension benefits. 


CONCLUSION OF LAW

Resolving all doubt in favor of the appellant, the criteria 
for entitlement to basic eligibility for non-service 
connected death pension benefits for a surviving spouse have 
been met.  38 U.S.C.A. §§ 103, 1521, 1541, 5124 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.1, 3.3 3.50, 3.54, 3.55, 
3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken herein below, the Board finds that no further 
assistance in developing the facts pertinent to the 
appellant's claim is required at this time.

Nonservice-connected death pension is payable to the 
surviving spouse of a veteran who had qualifying service 
during a period of a war or who was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. §§ 1521, 1541.

To qualify for a death pension, the surviving spouse must 
have been married to the veteran one year or more prior to 
the veteran's death or for any period of time if a child was 
born of the marriage or before the marriage or prior to 
certain delimiting dates not applicable here.  38 U.S.C.A. § 
1541(f); 38 C.F.R. § 3.54(a).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In 
certain circumstances, remarriage of the surviving spouse 
shall not bar entitlement to benefits if the (re)-marriage 
was void, annulled by a court, terminated by death or 
dissolved by a court. 38 C.F.R. § 3.55 (a).

In the present case, the appellant is seeking entitlement to 
nonservice-connected death pension benefits as the surviving 
spouse of the Veteran who served during World War I.  The 
claims file contains a copy of the Veteran's Certification of 
Military Service documenting his service during World War I 
from September 20, 1917 to July 17, 1919.  Other pertinent 
records contained in the claims file include the appellant's 
marriage certificate to the Veteran, his death certificate, 
her marriage certificate documenting her second marriage and 
the death certificate of her second spouse.  

The appellant married the Veteran on November [redacted], 1932.  The 
Veteran's death certificate indicates that at the time of the 
Veteran's death on July [redacted], 1941, he was married to the 
appellant.  The appellant remarried in December 1947 and that 
marriage terminated in April 1950 with the death of her 
second husband.

Given this review of the record, the Board finds that the 
appellant is entitled to nonservice-connected death pension 
benefits as the surviving spouse of the Veteran.  In this 
regard, the Veteran is shown to have the requisite qualifying 
service during World War I and he and the appellant had been 
married for approximately nine years prior to his death.  See 
38 C.F.R. §§ 3.3, 3.54.  The Board is aware that the 
appellant remarried in 1947; however, given that her 
remarriage terminated with the death of her second spouse 
prior to November 1, 1990, her status as surviving spouse of 
the Veteran is reinstated.  38 C.F.R. § 3.55.  Thus as 
surviving spouse of a veteran with qualifying service, the 
appellant has been shown to be entitled to basic eligibility 
for non-service connected death pension benefits.

Notwithstanding her basic entitlement to death pension 
benefits, the appellant's income must still be verified to 
determine the level of pension benefits, if any, to which she 
is entitled.  To that end, the Board is aware that in March 
2006, the RO received a form documenting the appellant's net 
worth and income.  However, the Board is unable to ascertain 
her income based on this report.  Therefore, given the action 
taken herein, the appellant's income should be verified to 
ascertain the level of pension benefits, if any, to which she 
is entitled as the Veteran's surviving spouse.


ORDER

Entitlement to basic eligibility for VA nonservice-connected 
death pension benefits as surviving spouse of the Veteran is 
granted


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


